Order entered January 9, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00581-CV

                 MAXIM N. MOYAL AND DANIEL I. MOYAL, Appellants

                                                V.

               SECURITY SERVICE FEDERAL CREDIT UNION, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-15059

                                            ORDER
       Before the Court is appellee’s January 4, 2019 opposed motion for leave to file a sur-

reply brief. Attached to the motion is appellee’s proposed brief.

       We GRANT the motion and ORDER appellee to file the sur-reply brief no later than

January 14, 2019. We caution the parties that further briefing should not be tendered to the Court

without leave first being obtained.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE